 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                               Case No. 1:18-cv-01481-AWI-EPG

12                      Plaintiffs,                   ORDER DENYING PLAINTIFF’S
                                                      MOTION TO APPOINT COUNSEL AND
13           v.                                       MOTION FOR COURT ORDER
14                                                    DIRECTING PRESERVATION OF
      H. ROBLES, et al.,
                                                      PHOTOGRAPHIC EVIDENCE AND
15                      Defendants.                   ORDERING PLAINTIFF TO SERVE
                                                      UPDATED INITIAL DISCLOSURES
16
                                                      (ECF Nos. 49)
17

18

19          The Court conducted a Scheduling Conference in this matter on June 17, 2019. Plaintiff

20   Michael J. Hicks appeared telephonically, as did counsel for Defendants, Erik Gutierrez. At the

21   Scheduling Conference, the Court considered Plaintiff’s Motion to Appoint Counsel (ECF No.

22   52) and Motion for Court Order Directing Preservation of Photographic Evidence (ECF No. 43).

23          For the reasons stated on the record, Plaintiff’s Motion to Appoint Counsel (ECF No. 52)

24   is DENIED WITHOUT PREJUDICE.

25          For the reasons stated on the record, Plaintiff’s Motion for Court Order Directing

26   Preservation of Photographic Evidence (ECF No. 43) is DENIED WITHOUT PREJUDICE.

27          IT IS FUTHER ORDERED that Plaintiff must supplement his initial disclosures to

28   provide the names of individuals likely to have discoverable information—along with the subjects
                                                      1
 1   of that information—that Plaintiff may use to support his claims claims within thirty (30) days of

 2   this order. See Fed. R. Civ. Pro. 26(a)(1)(A)(i).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     June 20, 2019                              /s/
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
